United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                          UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT                                   July 13, 2007

                                                                                 Charles R. Fulbruge III
                                                                                         Clerk
                                       No. 07-30181
                                     Summary Calendar


                              CLIFTON J BONVILLIAN III,

                                                                    Plaintiff-Appellant,

                                            VERSUS


    LAWLER-WOOD HOUSING, LLC; LAWLER-WOOD, LLC; TIVOLI GP, LLC;
                          TIVOLI II, LLC.,
                                            Defendants-Appellees.



               Appeal from the United States District Court
                   for the Eastern District of Louisiana
                                      (2:05-CV-5193)
Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

       Appellant Clifton J. Bonvillian, III appeals the district

court’s order granting partial summary judgment to defendants-

appellees, and dismissing his other claims without prejudice.

Plaintiffs       sought      injunctive        relief      and    damages       against      the

defendants, who are the owners and operators of an apartment

building, for alleged violations of the Fair Housing Act (“FHA”),

42 U.S.C. § 3604, and Louisiana law.



       *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
     The substance of the Plaintiffs’ claim under the FHA is that

the defendants’ decision to close the apartment building following

Hurricane Katrina had a disparate impact on the disabled and

elderly, and on racial minorities, because a majority of the

residents apparently fall within these protected categories. See

Simms v. First Gibralter Bank, 83 F.3d 1546, 1555 (5th Cir. 1996)

(holding that proof of a significant discriminatory effect is

sufficient to establish a violation of the FHA).

     However, as the district court noted, the building is closed

to all potential tenants. In other words, members of classes

protected under the FHA are being treated the same as everyone

else. Therefore, all tenants were equally affected by the closure

and there is no “significantly greater discriminatory impact on

members of a protected class.” Id.

For the foregoing reasons, and those stated by the district court

in its Order and Reasons, we AFFIRM.

AFFIRMED.




                                2